—Order, Supreme Court, New York County (Brenda Soloff, J.), entered February 10, 1995, which granted defendant’s motion to dismiss the indictment pursuant to CPL 30.30, affirmed.
The 194-day period during which defendant was incarcerated out of State, albeit under a false name, was chargeable to the People for failure to establish that his location was unknown (People v Bolden, 81 NY2d 146; People v Sigismundi, 222 AD2d 382, lv granted 88 NY2d 856). On September 2,1993, the day after his arrest in Baltimore, the local authorities notified the New York State Police that defendant was in custody. The State Police responded that they intended to extradite him, and relayed this information to the New York State Division of Parole. Defendant waived extradition on October 6 and consented to be returned to New York. Later that month, defendant was discharged by a Maryland court for failure of New York authorities to take custody.
The information at hand was obviously sufficient to identify this defendant despite his use of aliases, and such information must be imputed from one State law enforcement agency to another (People v McLaurin, 38 NY2d 123, 126; People v Davis, 184 AD2d 575, 577). Since defendant’s location was not "unknown”, he could not be "absent” within the meaning of CPL 30.30 (4) (c) (i). Where the location is known, a defendant might still be considered "unavailable”, but only if the People can show that his presence for trial could not be obtained by due diligence (People v Quiles, 176 AD2d 164, 165). This standard was not met because the People made no effort to return defendant to New York while he was incarcerated in Baltimore. Accordingly, the entire 194-day period was includable. Concur— Rosenberger, J. P., Wallach and Tom, JJ.